Pinola, J.,
Defendant asks that the judgment entered against him be stricken off because the constable’s return fails to show where the service of the summons was made.
The Act of July 9, 1901, P. L. 614, sec. 1, 12 PS §318, provides that writs issued by an alderman “shall be served in the county wherein they are issued, by the constable ... to whom given for service, in the same manner and with like effect as similar writs are served by the sheriff when directed to him by the proper court; . . .”
Prior to the adoption of the Procedural Rules the lower court decisions were in conflict as to whether the return of service should contain the place where the service was made.
Pa. R. C. P. 1013(6) settled the conflict by requiring that the place of service be included in the return.
The return in this case fails to comply with the rule, and, therefore, we are required to enter the following

Order

The rule entered on plaintiff to show cause why the judgment should not be stricken off is made absolute and the judgment is stricken from the record.